Citation Nr: 1503231	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-27 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating (or evaluation) in excess of 50 percent for depression.

2.  Entitlement to a total disability rating based upon individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1969 to April 1970.

This matter was previously before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The May 2011 Board decision denied service connection for hearing loss and tinnitus.  A June 2012 Court memorandum decision affirmed the Board as to those issues; as such, the issues of service connection for hearing loss and tinnitus are no longer before the Board.  

In the June 2012 memorandum decision, the Court vacated the portion of the May 2011 Board decision that denied an initial rating in excess of 50 percent for depression, and remanded the matter for further proceedings.  In February 2013, the issue of initial rating for depression was before the Board on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in relevant part, granted service connection for depression and assigned an initial disability rating of 50 percent.

This matter is now before the Board on another remand from the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 memorandum decision, the Court vacated the portion of the February 2013 Board decision that denied an initial rating in excess of 50 percent for depression, and remanded the matter for further proceedings.

In the February 2013 decision, the Board also remanded the issue of a TDIU to the RO for initial development.  The matter has been properly returned to the Board for appellate consideration and is also addressed in the Remand section below.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the AOJ.



REMAND

Initial Rating for Depression

A remand is required in this case to ensure that there is a complete record upon which to decide the issues of an initial disability rating for depression in excess of 50 percent and entitlement to a TDIU.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

Directly addressing the May 2014 memorandum decision, the Board finds that a new VA examination is necessary to help show the severity of the Veteran's service-connected depression, including to help resolve the questions as to which psychiatric symptoms/impairments are related to the service-connected depression and which symptoms/impairments are due to, if present, non-service-connected posttraumatic stress disorder (PTSD) due to childhood trauma, schizoid personality disorder, post-service motor vehicle accident and TBI, and post-service diagnosis of dementia.  As discussed in the May 2014 memorandum decision, the Court indicated that the June 2008 VA examination is inadequate because the VA examiner did not provide an adequate rationale for assigning separate Global Assessment of Functioning scores for service-connected depression and non-service-connected PTSD due to childhood trauma (physical abuse by his father and rape of his sisters).  In this case, the Veteran is not service connected for PTSD or any other acquired psychiatric disorder, other than depression.

In reviewing the record of psychiatric disorders diagnosed at various times in this case, in service in January 1970, the Veteran was diagnosed with a schizoid personality disorder.  Personality disorders are disorders are by definition preexisting disorders, considered a congenital or developmental defect, and is not subject to service connection under 38 C.F.R. § 3.303(c) (see also 38 C.F.R. §§ 4.9 , 4.127) in the absence of superimposed disease or injury during service.  VAOPGCPREC 82-90. 

After service in June 2001, the assessment was adjustment disorder with depressed mood and alcohol dependency in remission.  In November 2002, pursuant to an October 2002 assessment of current mental status, the Social Security Administration (SSA) granted disability benefits, indicating the primary diagnosis was dementia due to (post-service 1971) motor vehicle accident with traumatic brain injury and alcohol abuse.  The secondary diagnosis was recurrent major depressive disorder.  The Veteran is service connected for depression, but is not service connected for dementia, TBI residuals, or any residuals of alcohol abuse (reported to now be in remission). 

In the June 2008 VA examination, the VA examiner opined that the Veteran did not meet the DSM-IV criteria for dementia or schizoid personality disorder; however, the VA examiner did not provide a rationale for these conclusions, with the exception of noting that the Veteran's memory was better when he relaxed (though he still had mild remote and recent memory impairment), and that the Veteran had symptoms of intrusive thoughts, flashbacks of childhood trauma, sleep disturbance, anxiety attacks, and depression.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The June 2008 VA examination report does not directly address the question of whether the in-service diagnosis of schizoid personality disorder was a misdiagnosis, nor provide a rationale for its finding that the Veteran did not meet the criteria for schizoid personality disorder.  

With regard to the post-service motor vehicle accident with TBI, the June 2008 VA examination report records a history of status post TBI due to (post-service) motor vehicle accident under "significant non-psychiatric illnesses, injuries, or hospitalizations," but does not otherwise explain what symptoms or impairments are attributable to the TBI, including whether the dementia is a residual of the TBI.  

Additionally, while the June 2008 VA examination report found the Veteran's remote and recent memory was mildly impaired, it does not address the significance of the history of the diagnosis of dementia, or indicate the current assessments or opinions were based on a full and accurate history that included the significant impairment of dementia as indicated by the SSA finding of unemployability due to dementia.  

For these reasons, another VA psychiatric examination will be requested to help determine, to the extent possible, the psychiatric symptomatology that is related to the service-connected depression, as well as to differentiate any cognitive or psychiatric symptoms or disorders that are not due to the service-connected depression.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record); see also 38 C.F.R. § 4.14 (2014) (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided).

TDIU

As mentioned above, the appeal of a TDIU was remanded in the February 2013 Board decision for initial development.  Specifically, the AOJ was charged with sending the Veteran appropriate notice regarding the claim of a TDIU and to adjudicate the issue of a TDIU on the merits.  The Veteran was sent the appropriate notice pertaining to entitlement to a TDIU in a January 2014 letter.  In April 2014, the AOJ issued a Supplemental Statement of the Case and denied a TDIU.  However, as some of the evidence (discussed above, including the new VA examination requested herein) relates to the severity of depression symptomatology, and rating the service-connected depression involves findings as to severity of occupational impairment, the TDIU claim is inextricably intertwined with the issue of an initial disability rating in excess of 50 percent for service-connected depression.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  As such, the claim for a TDIU should be remanded on this basis alone.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA mental disorders examination to assist in determining the current level of severity of the service-connected depression, and to assist in diagnosing all other current psychiatric disorders and related symptoms, in order to either associate them with, or differentiate them from, the service-connected depression.  The relevant documents in the claims folder should be made available to the VA examiner for review and he or she should indicate such review in the examination report.  A detailed history of relevant diagnoses and symptoms and social and occupational impairment should be obtained from a review of the evidence and from the Veteran.  All indicated studies should be performed, to include any neuropsychological testing.  

The VA examiner should report the extent of the depression symptoms, and social and occupational impairment, that are due to the depression symptoms, in accordance with VA rating criteria.  

The VA examiner should render diagnoses as to all psychiatric disorders the Veteran now has.  The VA examiner should specifically assess whether the Veteran does or does not have the following psychiatric disorders (other than service-connected depression):

a. PTSD due to childhood trauma.
b. Schizoid personality disorder.
c. TBI from 1971 post-service motor vehicle accident.
d. Dementia.
e. Adjustment disorder. 
f. Alcohol dependence (or any residuals thereof, if in remission).

For each currently diagnosed psychiatric disorder(s), the VA examiner should provide a rationale as to how the DSM-IV criteria are met.  If the Veteran does not have a particular currently diagnosed psychiatric disorder(s) from the list above, the VA examiner should so diagnose, and is requested to provide a rationale as to how the DSM-IV criteria for that disorder are not met. 

The VA examiner should also render the following opinions: 

What are the symptoms and social and occupational impairment associated with service-connected depression?  

	Assign a GAF score that represents the 	impairment, and explain what the GAF score 	represents.

For each of the above diagnosed disorders (other than service-connected depression), what are the specific symptoms and impairments attributed to the diagnosed disorder?  

	Assign a GAF score that represents the 	impairment, and explain what the GAF score 	represents.

Assuming that all symptoms of depression are due to the service-connected depression, the VA examiner is requested to address all other specific symptoms or impairments and attempt to differentiate symptoms of service-connected depression from other diagnosed psychiatric disorders, specifically including: memory impairment, situational depression from financial distress, poor sleep, crying spells, suicide attempts/urges, social withdrawal, alcohol dependence, detachment, dementia, disregard for rules, pressured speech, poor focus and concentration/easily distracted/short attention span, family instability/divorce.

What is the most likely etiology of the Veteran's cognitive limitations/diagnosis of dementia?  	Specifically discuss evidence relating cognitive limitations to non-service-connected PTSD (due to childhood trauma of physical abuse by the father and rape of his sisters by the father).  
	Does the Veteran have cognitive limitations/dementia due to the 1971 post-service motor vehicle accident and TBI?  

Is the Axis II schizoid personality diagnosis during service a correct diagnosis or a misdiagnosis? 

Please explain, to the extent possible, the separate Global Assessment of Functioning (GAF) scores for PTSD and service-connected depression indicated in the June 2008 VA examination. 

In rendering the requested diagnoses and opinions, the VA examiner should accept as facts that the Veteran 
1) was subjected to physical abuse by the father prior to service; 2) was diagnosed with schizoid personality disorder in service in January 1970; 3) sustained a post-service motor vehicle accident in 1971 with TBI; 4) was diagnosed with adjustment disorder in June 2001; 
5) was diagnosed with dementia and alcohol abuse in October 2002 (due to a traumatic brain injury due to a post-service motor vehicle accident in 1971); 6) has currently diagnosed PTSD due to childhood trauma; and 7) has not been service connected for schizoid personality disorder, adjustment disorder, dementia, alcohol abuse, or PTSD due to childhood trauma.

If the VA examiner is unable to differentiate between symptomatology the service-connected depression and any other currently diagnosed non-service-connected psychiatric disorder, he or she should so explicitly state.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues of an initial disability rating in excess of 50 percent for depression and a TDIU in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




